DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20160135007) in view of Alizadeh-Shabdiz (US 20080248741).
Considering claim 1, Persson teaches a method for carrier phase measurement and synthetic aperture navigation for an indoor localization system, the method comprising: 
receiving (502, Fig.1), by a device (500), a broadband communication signal from an antenna for a first position of the device (Fig.1, 5, [0044] apparatus 100 and the source 200, the apparatus 100 is configured to obtain a data set by receiving and sampling the signal at different time points while the apparatus 100 and thus the antenna 108…, [0046] measurement signal may also comprise local position data associated to each data sample obtained from a local positioning unit in the electronic device, so as to form a synthetic antenna array, [0056] three samples m.sub.1,x, m.sub.2,x, m.sub.3,x are obtained in each position of the apparatus 100); 
receiving (502), by the device (500), a broadband communication signal from the antenna for a second position of the device (Fig.1, 5, [0044] apparatus 100 and the source 200, the apparatus 100 is configured to obtain a data set by receiving and sampling the signal at different time points while the apparatus 100 and thus the antenna 108…, [0046] measurement signal may 
processing, by the device (500, [0070]), received broadband communication signals by performing a carrier phase measurements for each position of the device (Fig.1, 5, [0056]-[0057] Each measurement point represents one or more properties of the signal, including at least the phase of the signal, and possibly the amplitude of the signal, as sampled at the respective time point… three samples m.sub.1,x, m.sub.2,x, m.sub.3,x are obtained in each position); 
determining, by the device (500), a direction of arrival (DOA) of received broadband communication signals relative to the antenna based on the processing and measurements for each position (Fig.8-9, [0096]-[0097] calculated position 810 given from a time difference calculation is correlated with the direction estimation), wherein multipath is correlated based on determined (DOA) of received broadband communication signals ([0019], [0021] identifying the geographic location comprises the step of correlating geographic location information obtained from processing the synthetic antenna array, [0049] DOA algorithms); and
 outputting, by the device, a navigation observable based on determined direction of arrival ([0059], [0096]-[0098] position 810 obtained from the OTDOA calculation is a result of measured time difference from three base stations 200, 300, 400. However, it should be noted that even an OTDOA measurement from only one or two base stations may be sufficient to improve the positioning obtained from the array response).
Persson do not clearly teach wherein multipath error is suppressed based on determined (DOA) of received broadband communication signals.

Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to combine or modify of Alizadeh to Persson to increase the accuracy of location, speed, and bearing estimation by combining the results of TDOA based estimations with Received Signal Strength (RSS) based determinations of location, speed and bearing of the WLAN enabled mobile device using a WLAN based positioning system.
Considering claim 11, Persson teaches a device (100) configured for carrier phase measurement and synthetic aperture navigation for an indoor localization system, the device comprising: 
a communications module (502) configured to receive a broadband communication signal from an antenna for a first position of the device (Fig.1, 5, [0044] apparatus 100 and the source 200, the apparatus 100 is configured to obtain a data set by receiving and sampling the signal at different time points while the apparatus 100 and thus the antenna 108…, [0046] measurement signal may also comprise local position data associated to each data sample obtained from a local positioning unit in the electronic device, so as to form a synthetic antenna array, [0056] three samples m.sub.1,x, m.sub.2,x, m.sub.3,x are obtained in each position of the apparatus 100), and receive a broadband communication signal from the antenna for a second position of the device (Fig.1, 5, [0044] apparatus 100 and the source 200, the apparatus 100 is configured to obtain a data set by receiving and sampling the signal at different time points while the apparatus 100 
a controller (550, Fig.3) coupled to the communications module (200, 300, 400, Fig.3, [0070]), wherein the controller is configured to process received broadband communication signals by performing a carrier phase measurements for each position of the device (Fig.1, [0056]-[0057] Each measurement point represents one or more properties of the signal, including at least the phase of the signal, and possibly the amplitude of the signal, as sampled at the respective time point… three samples m.sub.1,x, m.sub.2,x, m.sub.3,x are obtained in each position); 
determine a direction of arrival (DOA) of received broadband communication signals relative to the antenna based on the processing and measurements for each position (Fig.8-9, [0096]-[0097] calculated position 810 given from a time difference calculation is correlated with the direction estimation), wherein multipath is correlated based on determined (DOA) of received broadband communication signals ([0019], [0021] identifying the geographic location comprises the step of correlating geographic location information obtained from processing the synthetic antenna array, [0049] DOA algorithms); and
output a navigation observable based on determined direction of arrival ([0059], [0096]-[0098] position 810 obtained from the OTDOA calculation is a result of measured time difference from three base stations 200, 300, 400. However, it should be noted that even an OTDOA 
Persson do not clearly teach wherein multipath error is suppressed based on determined (DOA) of received broadband communication signals.
Alizadeh teaches wherein multipath error is suppressed based on determined (DOA) of received broadband communication signals ([0034] TDOA method to provide a coarse location estimation and improve the estimation results to avoid large errors due to multi-path signals, [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to combine or modify of Alizadeh to Persson to increase the accuracy of location, speed, and bearing estimation by combining the results of TDOA based estimations with Received Signal Strength (RSS) based determinations of location, speed and bearing of the WLAN enabled mobile device using a WLAN based positioning system
considering claims 2, 12, Persson and Alizadeh further teach wherein broadband communication signals are cellular long-term evolution (LTE) signals (Persson: [0019], [0062]), and wherein the broadband communication signal for the first position relates to a first time instant and the broadband communication signal for the second position relates to a second time instant (Persson: Fig.1, 5, [0044] apparatus 100 and the source 200, the apparatus 100 is configured to obtain a data set by receiving and sampling the signal at different time points while the apparatus 100 and thus the antenna 108…, [0046] measurement signal may also comprise local position data associated to each data sample obtained from a local positioning unit in the .
3.	Claims 3, 5-6, 8-9, 13, 15-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20160135007), in view of Alizadeh-Shabdiz (US 20080248741), and further in view of Ali A. Abdallah, Kimia Shamaei, and Zaher M. Kassas (Indoor Localization with LTE Carrier Phase Measurements and Synthetic Aperture Antenna Array, September 16-20, 2019).
Considering claims 3, 13, Persson and Alizadeh further do not teach wherein performing a carrier phase measurement includes tracking a cell-specific reference signal (CRS) in received frames of a broadband communication signal and estimating channel impulse response (CIR).
Ali teaches wherein performing a carrier phase measurement includes tracking a cell-specific reference signal (CRS) in received frames of a broadband communication signal and estimating channel impulse response (CIR) (A. LTE-SAN model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Alizadeh to Persson and Alizadeh to method removed multipath effects in all the cases and almost distortionless correlation peaks were obtained.
considering claims 5, 15, Persson and Alizadeh further do not teach wherein determining a direction of arrival (DOA) of received broadband communication signals includes performing a symmetric geometric pattern and invariance transformation including dividing a synthetic antenna array in to subarrays.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Alizadeh to Persson and Alizadeh to method removed multipath effects in all the cases and almost distortionless correlation peaks were obtained.
considering claims 6, 16, Persson and Alizadeh further do not teach wherein determining a direction of arrival (DOA) of received broadband communication signals includes performing a spatial smoothing operation to divide a synthetic array into smaller subarrays and determining data covariance matrices from averaging of subarrays.
Ali teaches teach wherein determining a direction of arrival (DOA) of received broadband communication signals includes performing a spatial smoothing operation to divide a synthetic array into smaller subarrays and determining data covariance matrices from averaging of subarrays (B. DOA Estimation: Standard ESPRIT; B.1 Preprocessing Scheme: Spatial Smoothing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Alizadeh to Persson and Alizadeh to method removed multipath effects in all the cases and almost distortionless correlation peaks were obtained.

Ali teaches wherein an extended Kalman filter (EKF) operation is performed to estimate a state vector from corrected carrier phase measurements (Ali: D. Navigation Filter: Extended Kalman Filter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Alizadeh to Persson and Alizadeh to method removed multipath effects in all the cases and almost distortionless correlation peaks were obtained.
considering claims 9, 19, Persson and Alizadeh further teach wherein determining, by the device, a direction of arrival (DOA) of received broadband communication signals includes obtaining updated channel input response determination by at least one of a feedforward coupling scheme and feedback coupling scheme.
Ali teaches wherein determining, by the device, a direction of arrival (DOA) of received broadband communication signals includes obtaining updated channel input response determination by at least one of a feedforward coupling scheme and feedback coupling scheme (B. DOA Estimation: Standard ESPRIT; B.1 Preprocessing Scheme: Spatial Smoothing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Alizadeh to Persson and Alizadeh to method removed multipath effects in all the cases and almost distortionless correlation peaks were obtained.
s 7, 10, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al. (US 20160135007), in view of Alizadeh-Shabdiz (US 20080248741), and further in view of Dickman et al. (US 20130154880).
considering claims 7, 17, Persson and Alizadeh further teach wherein multipath error is suppressed by applying beamformer operation (Persson: [0009], Alizadeh: [0034], [0049]).
Persson and Alizadeh do not teach a minimum variance distortionless (MVDR).
Dickman teaches a minimum variance distortionless (MVDR) ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Dickman to Persson and Alizadeh to reduced computational load, as well as capability for post-correlation characterization of RF environments, which enables identification of emitter signals that stay below the noise floor (such as spoofing and meaconing) and cannot be observed at pre-correlation.
considering claims 10, 20, Persson and Alizadeh do not clearly teach wherein the navigation observable is at least one of pseudorange and accumulated carrier phase.
Dickman teaches wherein the navigation observable is at least one of pseudorange and accumulated carrier phase ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Dickman to Persson and Alizadeh to reduced computational load, as well as capability for post-correlation characterization of RF environments, which enables identification of emitter signals that stay .
Allowable Subject Matter
5.	Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/             Primary Examiner, Art Unit 2641